DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/02/2022 have been fully considered but they are not persuasive.
Regarding the 112(f) interpretation of the term “backwash device,” examiner disagrees that the term is sufficiently tied to particular structure within the art so as to obviate a 112(f) interpretation.  The fact that the function i.e. moving water back through the filter for the purpose of clearing the filter is well known in the art does not mean that the term carries with it particular structure, as the function can clearly be accomplished by many varied structures.  Further, examiner notes that the term applies very broadly in the water treatment arts in ways which would have significant structural differences (e.g. backwash arrangements for membrane devices which would have significantly different structural requirements).  As such, examiner believes that a 112(f) interpretation given the function “backwash” and placeholder term “device” is appropriate, and the term is interpreted according to the disclosed embodiments and equivalents thereof.
Regarding the rejection in view of Giorgio, applicant’s arguments are not persuasive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Giorgio teaches concepts that are broadly applicable to water treatment systems such as those taught by Jeremy, including the possibility of the system being overloaded, and teaches broadly applicable solutions i.e. a secondary treatment positioned at a different level to provide relief and mitigate the need for total treatment bypass.  Giorgio need not teach backwash capability for these concepts to apply; any system can run the risk of being overloaded, and Giorgio teaches methods to mitigate this risk while still facilitating filtration.  Further, examiner disagrees that Giorgio teaches away from the combination.  First, the combination does not rely on Giorgio’s specific implementation of filter structures, but rather the broader concepts taught by Girogio.  Further, Examiner believes that the slots discussed in the remarks are not analogous to the backwashing arrangement taught by Jeremy, as the referenced slots which may be considered as discouraging or preventing backflow are upstream of the filter region, not positioned at the filter.  Even if one of ordinary skill in the art were to consider that feature necessary, it would not prevent them from maintaining the backwash capability taught by Jeremy, because the backwash capability taught by Jeremy only requires that water may flow back through the filter screen and to the central solids collection region, which is downstream of the various feed arrangements and baffles in Jeremy’s taught device.
As such, examiner respectfully believes that the concepts taught by Giorgio, namely that secondary filters positioned at a higher elevation (such that they only receive flow when conditions are threatening to overload the primary filter) are beneficial is still relevant to the system taught by Jeremy, and the rejections of record are maintained.


Claim Interpretation
	Claim terms filtration device and hydrodynamic separator represent sufficient structure as the terms are consistently used within the art such that they are not interpreted as invoking 112(f).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: backwash device in claim 1.

The specification recites primarily two embodiments of the backwash device, the first being a siphon structure e.g. [Fig. 4 A-E] and the second being a flap structure e.g. [Fig. 9 A-B].  They are described more fully on e.g. [pg. 6] and [pg. 14] of the specification, respectively.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeremy et al (EP 0958021 A1) in view of Giorgio et al (DE 102005044166 A1).
	With respect to claim 1, Jeremy teaches a hydrodynamic separator which includes a connected filter barrier, and a backwashing system connected to the filter barrier to alternately allow flow through the system and backwash the barrier [Abs, 0010].  The filter includes a suitable inlet, weir, and perforated barrier to retain solids while allowing liquid to flow therethrough, connecting to an outlet duct [0013-0014].  The backwash occurs when flow is stopped through a backwash portion of the device, forcing liquid to flow back through the barrier and wash solids off the surface of the barrier [0015] and may be implemented in various embodiments, including a self-priming siphon [0024-0026, Fig. 7].

	However, Giorgio teaches methods for cleaning e.g. rainwater and street runoff [0001] including with filtration, and teaches employing multiple separate filtration paths connected to the vessel e.g. to allow a split between a heavily-contaminated fraction and a less-contaminated fraction [0008-0009] which allows better handling of flushing surges e.g. to prevent overloading and maintain good cleaning of the surges [0009], while avoiding mixing of streams of various purity [0010].  The process includes two separate filtration connections arranged with one filter path positioned higher than the other [0012] such that during normal operation a first filter is engaged and a second is not in use, but during periods of high load, the second filter may receive relatively less-contaminated fractions due to rising liquid levels accumulating and outpacing the capacity of the first filter.
	It would have been obvious to one of ordinary skill in the art to modify Jeremy’s taught system to feature a second filter (with second backwash arrangement) with an inlet positioned at a higher level than the first because, as in Giorgio, such a second filter may usefully allow the system to respond to times of higher demand while ensuring that initial, heavily-contaminated surge fractions are not mixed with later, less-contaminated fractions.
	With respect to claim 2, as above Jeremy teaches a weird defining the inlet of the filter (first filter), and in view of Girogio providing a second weir as a second inlet to a second filter, positioned at a higher level, would have been obvious.
	With respect to claim 3, Jeremy teaches a baffle (27) which is spaced apart from the walls, including the outlet weir, and which would partially impede flow moving to e.g. the first inlet of the first filter [Fig. 1, Col. 2 lines 33-60].
	With respect to claim 6, Giorgio teaches in various embodiments controlling the flow into e.g. the second chamber by setting the height of an inlet or weir or the like [Figs. 1-5, 0017-0020] and 
	With respect to claim 12, as above Jeremy teaches employing a self-priming siphon as a suitable backwash device.
	 
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeremy et al in view of Giorgio et al, with support from or in view of Stein (US PGPub 2013/0206661 A1).
	With respect to claims 7 and 8, Jeremy and Giorgio teach as above but are silent to specific increases in porosity and/or surface area for the second filter.
	However, as above, Giorgio teaches that the second filter may receive less-contaminated fractions, and may particularly be employed during times of high surging volumes, such that providing a larger filter with coarser filtration would have been obvious to facilitate these functions.
	See further Stein, which teaches a hydrodynamic separator with a high flow bypass function [Abs] in which the bypass flows are provided with coarser filters compared to the primary filtration flow, e.g. employing a non-blocking perforated screen, then a coarser bar screen, and then an unscreened flow paths if flows are particularly high [0034-0037], such that the system is clearly capable of accommodating large increases in flow during surge conditions.
	As such, provision of a larger, coarser second filter in the combined system of Jeremy and Giorgio, arranged such that it is subjected to less-contaminated fractions and is used during periods of higher demand (as in Giorgio), would have been obvious to one of ordinary skill in the art.
With respect to claim 9, Jeremy teaches a collection space between the filter and the base (206) [Fig. 5].  As above, providing the second filter as larger and able to accommodate a higher flow of liquid would have been obvious, to ensure that it is able to act as a bypass even under very high loads.  As such, providing a larger collection space by providing a larger distance between the filter and the base would have been obvious to one of ordinary skill in the art when adopting a second filter in Jeremy’s taught system.
	With respect to claim 10, as above one of ordinary skill in the art would have proper motivation to provide a larger second filter (to accommodate larger flows for bypass).  Jeremy teaches embodiments in which the filter (and collection chamber) are cylindrical, and provides a conical screen with a solids outlet in the middle i.e. at the lowest point, such that liquid is collected in the collection chamber and solids may discharge via a region (55) and duct (57) [Fig. 1, Col. 3 lines 25-40].
	It would have been obvious to one of ordinary skill in the art to provide the filters in the combined system of Jeremy and Giorgio with the cylindrical filter embodiments taught by Jeremy to allow for the solids to be washed and discharged during use, via a central duct, while collecting liquid in the collection region.
	With respect to claim 11, the system taught by Jeremy includes a suitable spillway to direct water out of the water collection region [Fig. 5].  As above, it would have been obvious to design the system to ensure that the second filter may accommodate larger flows than the first i.e. to act as a bypass, such that providing a larger second spillway would have been obvious to one of ordinary skill in the art.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeremy et al in view of Giorgio et al, with support from or in view of Stein and Aydin et al (Experimental and numerical investigation of self-priming siphon side weir…, Flow Measurement and Instrumentation, 2015).
See the rejection of claims 7 and 8 above.  Providing a second filter which can accommodate larger flows e.g. to act as an overflow would have been obvious over the teachings of Giorgio and/or Stein.  Further, as above, providing the second filter as a coarser filter would have been obvious, in particular because as in Giorgio the second fraction being treated during surges would be expected to have less contamination.
	In view of this, optimization of the dimensions of the second siphon i.e. to accommodate larger outflow volumes and produce less frequent backwash cycles would have been obvious to one of ordinary skill in the art.  Jeremy teaches the operating cycle of the siphon and the relationship between water level and siphon structure [Col. 6 lines 22-46].  See further Aydin, which teaches calculations regarding the operating principles of siphons and their various dimensions [pg. 143] such that one of ordinary skill in the art would find it obvious to optimize the dimensions i.e. the inlet height, inlet vs. outlet height, and crest height of the second siphon to achieve desirable flowrate and timing cycles to accommodate bypass conditions.

Allowable Subject Matter
Claims 4 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is represented by Jeremy and Giorgio as discussed above.  As above, they teach or suggest providing various structures including baffles, weirs, and filters and at least suggest arrangements in which weirs are used to set the overflow heights of first and second filters to control bypass behavior.  However, the prior art alone or in combination does not teach or fairly suggest the subject matter of claims 4 and 5, i.e. the use of a baffle separate from the weirs which is positioned to .
As such, claims 4 and 5, as best understood, are free from the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777